DETAILED ACTION
This action is responsive to the Amendments and Remarks received 11/14/2022 in which claims 2, 4, 5, 14, 16, 19, 22, 23, 26, and 27 are cancelled, claims 1, 13, 17, 18, and 24 are amended, and claims 28–30 are added as new claims.
Response to Arguments
Examiner suggests there is a possibility for allowable subject matter.  Examiner encourages Applicant’s representative to reach out for an interview to discuss the rationale of the rejections and whether it is based on hindsight.
On page 9 of the Remarks, Applicant contends the Office reached conclusions what it means to have no transform “based on impermissible hindsight and the Applicant’s own disclosure…” rather than the prior art.  Examiner disagrees.  The conclusion was principally based on the teachings of Bross, which antedates Applicant’s filing, and thus cannot be the result of hindsight.  
Other claims are not argued separately.  Remarks, 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9–13, 15, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US 2017/0280163), Zhao (US 2018/0020218 A1), Flynn et al., “BoG report on Range Extensions topics,” JCTVC-O0352, 48 pp. (Oct. 2013) (herein “Flynn”), Chiang et al., “CE6-related:  Unified implicit MTS between ISP mode and regular intra mode,” JVET-N0089-v2, 14th Meeting:  Geneva, CH, 19–27 March 2019 (herein “Chiang”), and Bross et al., “Non-CE8:  Unified Transform Type Signalling and Residual Coding for Transform Skip,” JVET-M0464-v4, 13th Meeting:  Marrakech, MA 9–18 Jan. 2019 (herein “Bross”).  
Regarding claim 1, the combination of Kao, Zhao, Flynn, Chiang, and Bross teaches or suggests a method of processing video data, comprising:  determining, for a conversion between a current video block of a video and a bitstream of the video, whether an indication of a transform type in a multiple transform selection (In the art, EMT, AMT, and MTS are equivalents, see cited art under Conclusion Section of this Action) operation is included in the bitstream or not at least based on whether the current video block is coded using an intra block copy mode (Zhao, Title and ¶ 0033:  teaches that implicit techniques, rather than explicit signaling in the bitstream, can be used to determine which transform subsets to use for enhanced multiple transform (EMT); Zhao, ¶¶ 0184 and 0217:  teach using EMT for intra block copy mode (IBC); Zhao does not appear to explicitly state that the IBC mode is determined in order to control whether EMT is signaled in the bitstream, but Kao, ¶ 0058:  teaches identifying IBC blocks and using transform information from its prediction block; Such a teaching, when combined with Zhao’s teachings, teaches or suggests an encoder and decoder deriving transform type from a prediction block when determining IBC mode is used); and performing the conversion based on the determining, wherein the multiple transform selection operation comprises using a transform from a plurality of predefined transform candidates during the conversion (Zhao, e.g. ¶¶ 0131–0132:  teach enhanced multiple transform (EMT) wherein the transforms are predefined and selectable from a look-up table; Examiner notes this feature is Applicant-Admitted Prior Art (AAPA)); wherein, in case that the current video block is coded using the intra block copy mode, the indication is excluded from the bitstream (Zhao, ¶ 0033:  teaches implicit signaling based on coding mode; Kao, ¶ 0058:  teaches the transform mode is inferred from the prediction block, i.e. the block referenced by the IBC mode; Examiner finds the combination of Zhao and Kao alone teaches the recited feature because using the coding mode of the prediction block means you would not separately also signal it in the bitstream; Alternatively, the feature is further obvious in view of the teachings of Flynn (and other references cited under the Conclusion Section of this Action); Flynn, page 2:  teaches always using DST for IntraBC mode; The skilled artisan would understand that always using the same transform mode means it is not explicitly signaled in the bitstream; In other words, 4x4 DST would be inferred from the use of IBC mode), wherein whether the indication is included in the bitstream is further based on a position of a last non-zero coefficient of the current video block (Zhao, ¶ 0033:  teaches implicit or explicit signaling can be further based on position of nonzero coefficients; Examiner notes the presence of the syntax element for the last non-zero coefficient itself would signal that a transform was applied rather than skipped (according to the teachings of Bross, see infra) because of Bross’s proposed harmonization where such syntax elements do not apply when transform is skipped; Bross, Abstract:  teaches using transform skip to signal whether MTS applies since MTS does not occur when transform is skipped; Again, when transforms are skipped, there is no signaling of a last non-zero transform coefficient, which can implicitly indicate no MTS), and wherein whether to implicitly apply the multiple transform selection operation is based on whether the current video block is coded with a matrix-based intra prediction mode (Zhao, ¶ 0033:  teaches implicit signaling can be based on prediction mode; Examiner notes MIP, also known as ALWIP, is not a regular intra prediction mode, but a special case of intra prediction mode; Chiang, Section 1:  explains implicit MTS mode is for regular intra modes according to Table 1, which does not have MIP modes therein; Therefore, it would have been obvious to use Chiang’s mapping of intra prediction modes to implicit MTS as an off-the-shelf solution).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Kao, with those of Zhao, because both references are drawn to the same field of endeavor and because combining Kao’s use of the same transform mode based on the block being coded using IBC with Zhao’s use of implicit signaling of transform subsets for IBC mode represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Kao and Zhao used in this Office Action unless otherwise noted. 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Kao and Zhao, with those of Flynn, because all three references are drawn to the same field of endeavor and because combining Kao’s and Flynn’s use of the same transform mode based on the block being coded using IBC with Zhao’s use of implicit signaling of transform subsets for IBC mode represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Kao, Zhao, and Flynn used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Kao, Zhao, and Flynn, with those of Chiang, because all four references are drawn to the same field of endeavor and because, as Chiang teaches, it is obvious to infer MTS from regular angular intra prediction modes that excludes the special case MIP intra prediction mode.  Thus, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Kao, Zhao, Flynn, and Chiang used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Kao, Zhao, Flynn, and Jiang, with those of Bross, because all of the references are drawn to the same field of endeavor and because, as Bross teaches, it is obvious to infer whether MTS is employed based on whether the transform is skipped or not.  Thus, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Kao, Zhao, Flynn, Jiang, and Bross used in this Office Action unless otherwise noted.
Regarding claim 3, the combination of Kao, Zhao, Flynn, Chiang, and Bross teaches or suggests the method of claim 1, wherein in response to the indication being included in the bitstream, the indication is in a sequence parameter set, a picture parameter set, a tile group header, a slice header, a picture header, a tile header, a coding tree unit row, a coding unit, or a video data unit (Zhao, ¶ 0227:  teaches the signaling of syntax elements can be in the SPS, PPS, slice header, etc.).
Regarding claim 9, the combination of Kao, Zhao, Flynn, Chiang, and Bross teaches or suggests the method of claim 1, wherein the transform type of the multiple transform selection comprises of Discrete Cosine Transform Type II (DCT-II, Discrete Cosine Transform Type VII (DCT-VII), or Discrete Cosine Transform Type VIII (DCT-VIII) (Zhao, page 5:  shows DCTs 1–8).
Regarding claim 10, the combination of Kao, Zhao, Flynn, Chiang, and Bross teaches or suggests the method of claim 1, wherein for an intra block copy mode coded block, its prediction is derived from blocks of sample values of a same slice as determined by block vectors (Zhao, ¶ 0184: teaches IBC uses block vectors to reference reference blocks in the same picture; Zhao, ¶ 0180:  teaches I-slices which only reference other coded data within the slice).
Regarding claim 11, the combination of Kao, Zhao, Flynn, Chiang, and Bross teaches or suggests the method of claim 1, wherein the conversion includes encoding the current video block into the bitstream (Zhao, ¶ 0002).
Regarding claim 12, the combination of Kao, Zhao, Flynn, Chiang, and Bross teaches or suggests the method of claim 1, wherein the conversion includes decoding the current video block from the bitstream (Zhao, ¶ 0002). Claim 13 lists the same elements as claim 1, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 13 lists the same elements as claim 1, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 15 lists the same elements as claim 3, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 17 lists the same elements as claim 1, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 18 lists the same elements as claim 1, but is drawn to a product-by-process claim rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 20 lists the same elements as claim 3, but is drawn to a product-by-process claim rather than a method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 21 lists the same elements as claim 3, but is drawn to a CRM rather than a method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claims 6–8 and 28–30 are rejected under 35 U.S.C. 103 as being unpatentable over Kao, Zhao, Flynn, Chiang, Bross, and Tsukuba (US 2021/0243475 A1).
Regarding claim 6, the combination of Kao, Zhao, Flynn, Chiang, Bross, and Tsukuba teaches or suggests the method of claim 1, wherein whether the indication is included in the bitstream or not is further based on at least one of a first syntax element in a sequence parameter set indicting whether the indication is allowed to present in the bitstream for an intra coding unit, or a second syntax element in a sequence parameter set indicting whether the indication is allowed to present in the bitstream for an inter coding unit (Tsukuba, Fig. 4(B):  teaches an APT enabled flag that allows the use of APT; Tsukuba, ¶ 0127:  teaches explicit signaling is also contemplated by the prior art; Tsukuba, ¶ 0137:  teaches the inference of the apt flag can depend on whether the prediction mode is intra or inter; Examiner notes Applicant’s paragraph [0048] explains this feature is AAPA, i.e. part of the VVC working draft 5).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Kao, Zhao, Flynn, Chiang, and Bross, with those of Tsukuba, because all of the references are drawn to the same field of endeavor and because, as Tsukuba teaches, using enabling flags for various encoding features and using implicit or explicit signaling for various encoding features represents a combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Kao, Zhao, Flynn, Chiang, Bross, and Tsukuba used in this Office Action unless otherwise noted.
Regarding claim 7, the combination of Kao, Zhao, Flynn, Chiang, Bross, and Tsukuba teaches or suggests the method of claim 1, wherein, in response to the current video block is a chroma component which is partitioned using a dual tree from a coding tree unit, the indication is excluded from the bitstream (Examiner notes dual tree partitioning is meant to mean that chroma components are not partitioned the same way as the luma component; Examiner finds chroma components inheriting (implicitly) coding parameters from a luminance component are well-known in the art; Kao, ¶ 0060:  explains that transform determinations made for the luma component can be directly applied to the chroma components without separate evaluation; Zhao, ¶ 0136:  explains that the binary tree partition structure can drastically increase the amount of signaling overhead for EMT if left unchecked; Tsukuba, ¶ 0138:  teaches the AMT flag can be inferred for chroma if such a feature is enabled).
Regarding claim 8, the combination of Kao, Zhao, Flynn, Chiang, Bross, and Tsukuba teaches or suggests the method of claim 1, wherein, in response to a value of a third syntax element indicting a transform not applied to an associated transform block of the current video block, the indication is excluded from the bitstream (Examiner notes it is well-known that IBC can come with or without residuals, i.e. IBC-skip in which there is no residual to transform and thus the transform is skipped; In addition, as Tsukuba, ¶ 0019 explains, a transform skip flag is prior art; for additional support, see additional art under Conclusion Section of this Action).
Claim 28 lists the same elements as claim 6, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 29 lists the same elements as claim 7, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 30 lists the same elements as claim 8, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kao, Zhao, Flynn, Chiang, Bross, and Clare et al., “CE8:  BDPCM with harmonized residual coding and CCB limitation (CE8-3.1a, CE8-3.1b, CE8-5.1a, CE8-5.1b),” JVET-N0214, 14th Meeting:  Geneva, CH, 19–27 March 2019 (herein “Clare”).
Regarding claim 24, the combination of Kao, Zhao, Flynn, Chiang, Bross, and Clare teaches or suggests the method of claim 1, wherein whether to apply the implicit multiple transform selection operation is based on whether the current video block is coded with a differential coding mode, and wherein in the differential coding mode, residuals of samples of the current video block are represented in the bitstream using differences between quantized residuals and predictors of the quantized residuals (Examiner notes that when DPCM is used, transforms are not used; Therefore, this feature is obvious to one skilled in the art since selecting a transform would make no sense when the transform is not performed anyway; Clare, Abstract, Section 1, and Section 3:  teaches BDPCM (see Applicant’s ¶ 0081 also explaining BDPCM is contemplated) is used for transform skip mode; see also additional art under Conclusion Section of this Action also teaching RDPCM is for when there is no transform).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Kao, Zhao, Flynn, Chiang, and Bross, with those of Clare, because all of the references are drawn to the same field of endeavor and because, as Clare teaches, it is obvious to infer MTS is not enabled when RDPCM or BDPCM are in use because there are no transforms when utilizing RDPCM or BDPCM.  This rationale applies to all combinations of Kao, Zhao, Flynn, and Clare used in this Office Action unless otherwise noted.
Regarding claim 25, the combination of Kao, Zhao, Flynn, Chiang, Bross, and Clare teaches or suggests the method of claim 24, wherein the differences are represented using a block based differential pulse coding modulation representation (Clare, Abstract and Section 1:  explains BDPCM, like RDPCM, can be used when transforms are not applied using the modifications introduced in JVET-M0464; JVET-M0464 harmonized MTS cases with transform skip cases).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao (US 2020/0186837 A1) teaches AMT, EMT, and MTS are equivalents (¶ 0020).
Saxena et al., “Rext: On Transform Selection for Intra-Block Copy Blocks,” JCTVC-O0053, 3 pp. (Oct. 2013).  This document explains transform selection can be restricted to one transform, e.g. DST.
Li et al., “Description of Screen Content Coding Technology Proposal by Microsoft,” JCTVC-Q0035, 27 pp. (Mar. 2014).  Teaches transform skip IBC mode wherein there is no residual to transform (see description for syntax element “intra_bc_skip_flag”). (page 13).
Laroche (US 2016/0100175 A1) teaches the adaptive color transform is either turned off or forced (i.e. not adaptive) to a specific transform for IBC mode (e.g. ¶¶ 0113, 0225, and 0233).
Rosewarne (US 2016/0227244 A1) teaches that for the purposes of transform selection, the presence of IBC mode means DCT only (¶ 0277).
Li (US 2016/0269732 A1) teaches skipping evaluation of transform mode for Intra BC prediction (e.g. ¶ 0188).
Joshi (US 2014/0362917 A1) teaches that when DPCM is applied, transforms are not applied (e.g. ¶¶ 0005 and 0077).
Bross et al., “Non-CE8:  Unified Transform Type Signalling and Residual Coding for Transform Skip,” JVET-M0464-v4, 13th Meeting:  Marrakech, MA 9–18 Jan. 2019.  This document teaches using transform skip to signal whether MTS applies since MTS does not occur when transform is skipped (Abstract).
Gamei (US 2016/0241852 A1) teaches DPCM is used when a transform is not used (e.g. ¶ 0158).
Chuang (US 2017/0374369 A1) teaches enhanced multiple transform is intra mode dependent (e.g. ¶ 0016).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Examiner, Art Unit 2481